Citation Nr: 1526923	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-32 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment or reimbursement of non-VA medical expenses for an emergency room visit at St. Lucie Medical Center in Port St. Lucie, Florida, on September 20, 2011.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran had active service from December 2001 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 administrative decision issued by the VA Medical Center in West Palm Beach, Florida ("VAMC West Palm Beach"), which denied the Veteran's claim of entitlement to reimbursement of unauthorized medical expenses for an emergency room visit at St. Lucie Medical Center in Port St. Lucie, Florida, on September 20, 2011.  

In January 2015, the Veteran testified at a Board hearing at the local RO (Travel Board) before the undersigned; a transcript of that hearing has been associated with the Veteran's electronic claims file, specifically in the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to payment or reimbursement of unauthorized medical expenses for an emergency room (ER) visit at St. Lucie Medical Center (SLMC) in Port St. Lucie, Florida, on September 20, 2011.  He specifically contends that he is entitled to reimbursement for the cost of medical expenses incurred during this ER visit because he was experiencing severe chest pain believed to be likely related to his service-connected PTSD when he went to the ER and received treatment at SLMC on September 20, 2011.  Despite being an employee at the West Palm Beach VAMC, the Veteran reported that on the day of his emergency, he believed he was having a heart attack, feared for his life, and a VA facility was not feasibly available.  May 2011 and June 2012 VA report of contact (ROC) notes reflect that the Veteran's treatment was emergent, not related to a service-connected disability, and a VA facility was not available.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

A review of the evidence reflects that various records are missing from the Veteran's claims file.  The record reflects that the Veteran had a follow-up appointment with his VA primary care provider on September 29, 2011, just days after he was treated in the ER.  The Veteran claims that at the time of his follow-up visit, he brought with him all of the related ER treatment reports and diagnoses to be read and scanned into his VA treatment records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the West Palm Beach VAMC should obtain all records of pertinent treatment of the Veteran from the West Palm Beach VAMC dated beginning September 29, 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

Additionally, an October 2013 statement of the case (SOC) refers to a December 16, 2011 claim filed by SLMC, which was rejected due to lack of medical documentation.  The SOC noted that a rejection letter was mailed to this vendor.  On March 10, 2012, VA received a claim with medical records from SLMC for service on September 20, 2011.  On July 29, 2012, the Veteran filed a notice of disagreement regarding services rendered at SLMC on September 20, 2011.  An October 2011 ROC noted that VA requested a UB claim and medical records for review from SLMC.  A November 2011 ROC noted that the Veteran brought in a UB claim from SLMC.  SLMC was contacted and asked to send a bill the VAMC and all reports for review for possible payment.  A May 2012 record noted that a claim was initially received on December 5, 2011 with incomplete medical records and was returned to provider.  A rejection letter was sent December 16, 2011 advising of incomplete medical records.   

During his January 2015 hearing, the Veteran reported that within 72 hours of his ER visit, he contacted the supervisor of the Medical Administrative Service (MAS) at West Palm Beach VAMC.  He claims that as an employee at West Palm VAMC, he monitored his claim.  He also stated that he personally went to St. Lucie Hospital to obtain the medical records, the UB claim, as well as the billing statement and submitted these records himself.  

The Veteran later learned that St. Lucie Medical Center was provided with the incorrect filing date.  He alleged that the medical center was informed that they had one year to respond, rather than the required 30 days.  In support of his contentions, he submitted a printout entitled Preliminary Fee Remittance Advice Report, dated December 16, 2011, from the SLMC noting that the "claim must be submitted by the Hospital and should include the UB and entire/complete medical records within 1 YEAR of the date of this letter.  If not claim cannot be reviewed."  

After several detailed reviews of the Veteran's VA medical expense reimbursement folder, the Board has been unable to locate copies of the above mentioned documents.  A review of the Veteran's electronic paperless claims files in Virtual VA and Veterans Benefits Management System (VBMS) also do not contain copies of these documents.  Therefore, while the appeal is in remand status these determination letters should be associated with the claims file.  See 38 C.F.R. § 19.9 (2014).

In light of the substantial amount of evidence that appears to be missing from the Veteran's claims file, the AOJ should also give the Veteran further opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  This letter should specifically advise the Veteran to submit any documentary evidence of communications between the Veteran and VA, or between the Veteran's private providers and VA, concerning payment arrangements of the Veteran's private treatment.  The West Palm Beach VAMC should also request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records, including complete treatment records/ER records, dated September 20, 2011 from SMLC, following the current procedures prescribed in 38 C.F.R. § 3.159.

The only available recourse for payment or reimbursement of the Veteran's private medical expenses not previously authorized by VA would be for expenses incurred as a result of an emergency.  See 38 U.S.C.A. § 1725 (applicable for treatment of a non service-connected condition); 38 U.S.C.A. § 1728 (applicable for treatment of a service-connected condition).  Under both statutes, the term "emergency treatment" means medical care or services furnished when: (A) VA facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer OR such time as a Department facility or other Federal facility accepts such transfer if (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 U.S.C.A. §§ 1725(f)(1), 1728(c).  See generally The Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).

The Board finds that a medical opinion, based on review of the record, would be helpful in determining whether a VA or other Federal facility/provider was feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would have not been reasonable, sound, wise, or practicable, or treatment would have been refused.  The physician should also provide an opinion as to whether the September 20, 2011, treatment at St. Lucie Medical Center was rendered in a medical emergency (i.e., the treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health).  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).
Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate action to associate with the claims file:

a) all VA treatment records of the Veteran beginning in September 2011;

b) all communications between the West Palm Beach VA Medical Center and St. Lucie Medical Center concerning approval of fee-based services for the Veteran; including:

(i) VA's request to St. Lucie Medical Center for a UB claim and medical records, as referred to in October 6, 2011 report of contact;

(ii) a UB claim from St. Lucie Medical Center brought in by the Veteran as referred to in November 17, 2011 report of contact; 

(iii) a claim filed by St. Lucie Medical Center on December 16, 2011;

(iv) a December 16, 2011 rejection letter; 

(v) December 16, 2011 correspondence from VA advising St. Lucie Medical Center that it had one year from the date of the letter to submit a UB claim and complete medical records; and

(vi) a claim from St. Lucie Medical Center received March 10, 2012;

c) complete treatment and emergency room records from St. Lucie Medical Center dated September 20, 2011;  

d) any documentation between the supervisor of the Medical Administrative Service at West Palm Beach VA Medical Center and the Veteran within 72 hours of his emergency room visit at St. Lucie Medical Center on September 20, 2011;

e) a claim received on December 5, 2011 (either from the Veteran or St. Lucie Medical Center) with incomplete medical records as referred to in May 10, 2012 report of contact; and

f) the Veteran's notice of disagreement received on July 29, 2012;

All actions to obtain the requested records should be documented fully in the claims file.  If these records cannot be located, then the Veteran and his service representative must be notified and provided an opportunity to submit these records themselves.

2. Send to the Veteran and his authorized representative a letter inviting the Veteran to submit:

a) any additional evidence pertinent to the claim of payment or reimbursement of non-VA medical expenses for an emergency room visit at St. Lucie Medical Center on September 20, 2011, that is not currently of record;

b) any documentary evidence of communications between himself and VA, or between the Veteran's private providers, including St. Lucie Medical Center and VA, concerning payment arrangements of the Veteran's private treatment on September 20, 2011; 

c) any documentation regarding contact between himself and the supervisor of MAS at West Palm Beach VAMC within 72 hours of his September 20, 2011 ER visit; and 

d) appropriate authorization so that VA may obtain, any outstanding pertinent private records regarding treatment on September 20, 2011 from St. Lucie Medical Center, or submit the records himself. 

Inform the Veteran of the information and evidence necessary to support the claim, and clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3. After all records and/or responses received from each contacted entity have been associated with the combined health record, (1) identify which VA facility(ies) or other Federal facility(ies) had the capability to provide the Veteran with care regarding his severe chest pain on September 20, 2011, (2) identify the approximate distance to the available government facility from the Veteran's home.

4. After the completion of directives 1 through 3 above, forward the claims file to an appropriate physician to obtain a medical opinion. 

The physician should specifically opine as to whether the treatment at St. Lucie Medical Center on September 20. 2011 was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The physician should also provide an opinion as to whether a VA or other Federal facility/provider was feasibly available at the time of the treatment.  The examiner should address whether an attempt to use a VA facility beforehand or obtain prior VA authorization for the services required would have not been reasonable, sound, wise, or practicable, or treatment would have been refused.

Prior to the requested review, the claims file, and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  The physician should set forth a complete rationale for any conclusions reached.

5. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim of payment or reimbursement of non-VA medical expenses for an emergency room visit at St. Lucie Medical Center on September 20, 2011 (to particularly include all that added to the combined health record since the VAMC's last adjudication of the claim) and legal authority.

7. If the benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the combined health record is returned to the Board for further appellate consideration. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




